                                           Case 5:20-cv-02132-BLF Document 74 Filed 10/26/20 Page 1 of 3




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SERENIUM, INC.,                                    Case No. 20-cv-02132-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         SEAL AT ECF 66
                                  10     JASON ZHOU, et al.,                                [Re: ECF 66]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the parties’ joint motion to file under seal the final arbitral award

                                  14   issued in the Beijing International Arbitration Center arbitration proceeding between New Century

                                  15   Healthcare (International) Holding Co. Limited and Plaintiff Serenium, Inc., along with a certified

                                  16   English translation of the award. See ECF 66. The document sought to be sealed was filed in

                                  17   connection with the parties’ joint notice of supplemental evidence to Defendants’ Motion to

                                  18   Dismiss. See ECF 67. For the reasons that follow, the joint motion to seal is GRANTED.
                                              I. LEGAL STANDARD
                                  19
                                              “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  20
                                       and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  21
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  22
                                       U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  23
                                       presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  24
                                       Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  25
                                       motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                  26
                                       of overcoming the presumption with “compelling reasons” that outweigh the general history of
                                  27
                                       access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  28
                                           Case 5:20-cv-02132-BLF Document 74 Filed 10/26/20 Page 2 of 3




                                   1   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                   2          Parties moving to seal documents must also comply with the procedures established by

                                   3   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   4   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   5   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek
                                       sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In
                                   6
                                       part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly
                                   7
                                       tailored to seal only the sealable material” which “lists in table format each document or portion
                                   8
                                       thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the
                                   9
                                       document” that indicates “by highlighting or other clear method, the portions of the document that
                                  10
                                       have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing
                                  11
                                       of the Administrative Motion to File Under Seal, the Designating Party must file a declaration as
                                  12
Northern District of California




                                       required by subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.”
 United States District Court




                                  13
                                       Civ. L.R. 79-5(e)(1).
                                  14
                                              II. DISCUSSION
                                  15
                                              The Court has reviewed the joint sealing motion. The Court finds that parties have
                                  16
                                       articulated compelling reasons to seal the cited exhibit. The Court’s ruling on the sealing request is
                                  17   set forth in the table below.
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                          Case 5:20-cv-02132-BLF Document 74 Filed 10/26/20 Page 3 of 3




                                        ECF
                                   1
                                        No.     Document to Be Sealed         Result         Reasoning
                                   2                                                         The parties are bound by the rules of the Beijing
                                                                                             Arbitration Commission, which require that all
                                   3                                                         proceedings be kept confidential. See ECF 66 at
                                                                                             3. Specifically, Article 25 provides that “[w]here
                                   4                                                         an arbitration is conducted in private, neither the
                                                                                             parties, nor their authorised representatives, nor
                                   5
                                                                                             any witnesses, arbitrators, experts consulted by
                                   6                                                         the Arbitral Tribunal and appraisers appointed by
                                                                                             the Arbitral Tribunal, nor the staff of the BAC
                                   7                                                         shall disclose to third parties any information
                                                                                             concerning the arbitration, whether substantive or
                                   8                                                         procedural.” Accordingly, the compelling
                                                                                             reasons standard for sealing is satisfied. See GEA
                                   9
                                                                                             Grp. AG v. Flex-N-Gate Corp., 740 F.3d 411,
                                  10            Final arbitral award issued                  420 (7th Cir. 2014) (Posner, J.) (holding as a
                                                in the Beijing                               matter of comity that the presumption to public
                                  11            International Arbitration                    access to the judicial record was overcome by a
                                                Center arbitration                           German arbitration rule that required
                                  12            proceeding (2020) J. J. Z.                   confidentiality of the arbitration evidence, which
Northern District of California
 United States District Court




                                  13            Zi No.1601 between New                       the parties were bound by); see also Mastronardi
                                                Century Healthcare                           Int'l Ltd. v. Sunselect Produce (California), Inc.,
                                  14            (International) Holding                      2020 WL 469351, at *2 (E.D. Cal. Jan. 29, 2020)
                                                Co. Limited and                              (“Applying the compelling reasons standard here,
                                  15            Serenium, Inc. and a          Granted,       the Court concludes that sealing is warranted.
                                                certified English             as to entire   This is largely because the Canadian arbitration
                                  16    66-3    translation of the award      document       rules require confidentiality.”)
                                  17

                                  18           III. CONCLUSION
                                  19           For the foregoing reasons, the Court hereby GRANTS the joint motion to seal at ECF 66.
                                  20

                                  21   Dated: October 26, 2020
                                  22                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
